IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Joseph Austin,                             :
                    Petitioner             :
                                           :
             v.                            :
                                           :
Pennsylvania Department                    :
of Corrections,                            :   No. 650 M.D. 2020
                 Respondent                :   Submitted: April 14, 2022




BEFORE:      HONORABLE RENÉE COHN JUBELIRER, President Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge



OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                        FILED: September 1, 2022

             Before the Court are preliminary objections filed by Respondent, the
Pennsylvania Department of Corrections (Department), in response to the pro se
petition for review (Petition) filed in this Court’s original jurisdiction by Petitioner
Joseph Austin (Austin). Upon review, we sustain the Department’s preliminary
objection asserting that this Court lacks subject matter jurisdiction over Austin’s
claim and dismiss the Petition.
                            I. Factual & Procedural Background
                 On December 4, 2020, Austin filed with this Court a “Notice of Intent
to Initiate Civil Action” and a “Motion for Pre-Complaint Discovery.”1                               On
December 29, 2020, this Court issued a per curiam order directing Austin to properly
commence his action by filing an original jurisdiction petition for review within 30
days. On January 27, 2021, Austin filed the Petition along with an in forma pauperis
application that was granted.2 The Petition consists of a copy of what appears to be
Austin’s January 25, 2020, appeal of a grievance from the determination of State
Correctional Institution (SCI) Superintendent Capozza (Capozza), but no
documentation indicating the further disposition of Austin’s grievance by the
Department has been provided to this Court. We will treat this filing as the
substantive content of Austin’s Petition.3
                 Relevant to this appeal, the beginning of Austin’s Petition refers
specifically to “Grievance 831647” and alleges that it was improperly dismissed as
frivolous and in a biased manner. Petition at 1. The Petition then alleges that on
September 24, 2019, Austin was placed in SCI-Fayette’s Restricted Housing Unit
(RHU). Id. On October 8, 2019, he was transferred from SCI-Fayette to SCI-
Chester.4 Id. Austin states that he was transferred to SCI-Chester without having


       1
          In light of our ultimate determination that Austin has sought review of a grievance
determination, over which we lack both appellate and original jurisdiction, as will be discussed
infra, we dismiss the Motion for Pre-Complaint Discovery as moot.
       2
           Austin used a cover sheet indicating that the Petition fell within our appellate jurisdiction.
       3
         If, in fact, Austin has appealed from Capozza’s determination directly to this Court and
not to the Department’s Office of Inmate Grievances and Appeals, Austin may have failed to
exhaust his administrative remedies prior to seeking this Court’s review. However, we are unable
to make such a determination from the record as it is currently constituted.
       4
           Austin is currently incarcerated at SCI-Houtzdale.
                                                    2
the opportunity to pack his personal property from his cell and that his property was
not on the bus with him when he was transferred. Id. Austin asserts that on October
17, 2019, he received some, but not all, of his personal property from SCI-Fayette.
Id. He claims to still be missing various items including personal and legal mail,
socks and underwear, photographs, toothpaste, prayer rugs, ice cream tickets, and a
radio. Id. Austin alleges that the corrections officers in charge of his property
wrongfully kept it from him and that he only signed a DC-153 inventory receipt for
his property under their “threat, duress, and coercion.” Id. He maintains that the
officers’ actions were intentional: “[T]he processing officers decided to take my
property [and] hide what remained as it was not processed in front of me, nor put on
the bus with me” when he was transferred to SCI-Chester. Id. at 2.
             Austin asserts that the officers’ actions violated: the Department’s
policy and procedures for handling inmates’ property when they are transferred (DC-
ADM 815); the corresponding section of the Department’s Inmate Handbook; the
Department’s Code of Ethics; and his rights under Amendments VIII and XIV of the
United States Constitution (prohibition against cruel and unusual punishment and
due process) and Article I, Section 1 (due process) of the Pennsylvania Constitution.
Petition at 2 (citing U.S. Const. amend. VIII & XIV; Pa. Const. art. I, § 1). Austin
asks that his missing property be returned to him, that the corrections officers be
sanctioned, that the matter be “remanded” for further investigation, and that he be
awarded $100,000 in damages. Id.
             On March 10, 2021, the Department filed preliminary objections. The
Department’s first objection treats Austin’s Petition as an appeal of a grievance,
which the Department asserts is internal to the Department and therefore outside this
Court’s jurisdiction. Preliminary Objections at 2-3. The Department’s second


                                         3
objection, styled as a demurrer, avers that Austin has failed to establish a due process
violation because the grievance system has been established as an adequate post-
deprivation remedy for property-based allegations by inmates. Id. at 3-5. Austin
sought an extension to respond to the Department’s preliminary objections, which
this Court granted. Order, 5/6/21. However, Austin failed to file a response within
the allotted time and this Court subsequently ordered the matter submitted on briefs.
Order, 8/17/21.


                                    II. Discussion
             In reviewing preliminary objections, we shall treat as true all well and
clearly pleaded material, relevant factual averments, and all inferences fairly
deducible therefrom. Barndt v. Pa. Dep’t of Corr., 902 A.2d 589, 592 (Pa. Cmwlth.
2006). However, conclusions of law and unjustified inferences are not admitted. Id.
Preliminary objections will not be sustained unless the face of the pleadings shows
that the law will not permit recovery, and any doubts should be resolved against
sustaining the objections. Id.
             Our Supreme Court has held that “internal prison operations are more
properly left to the legislative and executive branches, and that prison officials must
be allowed to exercise their judgment in the execution of policies necessary to
preserve order and maintain security free from judicial interference.” Bronson v.
Cent. Off. Rev. Comm., 721 A.2d 357, 358 (Pa. 1998). As such, “the procedures for
pursuing inmate grievances and misconduct appeals are a matter of internal prison
administration” and largely outside this Court’s jurisdiction, whether appellate or
original. Id. at 358-59. A narrow exception exists where an inmate claims the
violation of a specific constitutional right not otherwise limited by the Department’s


                                           4
regulations, keeping in mind that prison inmates “do not enjoy the same level of
constitutional protections afforded to non-incarcerated citizens.”                 Id. at 359.
Moreover, if an inmate asserts a constitutional violation, but review of the pleadings
reflects that he is “actually contesting the factual findings resolved via the
Department’s internal grievance process,” the claim remains outside this Court’s
jurisdiction. Pelzer v. Pry (Pa. Cmwlth., No. 2050 C.D. 2015, filed Aug. 12, 2016),
slip op. at 6, 2016 WL 4263936, at *3 (unreported).5
              Initially, pursuant to Bronson, we lack appellate jurisdiction to consider
the merits of Austin’s Petition to the extent it may be read as an appeal from an
internal grievance decision. The Petition seeks our review of “Grievance 831647,”
alleges that it is being filed in accordance with the Department’s grievance policy
(DC-ADM 804), and challenges the alleged determination that the grievance was
frivolous. Petition at 1. In this regard, Austin asserts in his brief that while he
recognizes the primacy and adequacy of the grievance process, it “missed the mark”
here. Austin’s Br. at 1-2. It is well settled through Bronson and similar decisions
that this Court lacks appellate jurisdiction to review the outcome of inmate
grievances, and we may not do so in this instance.
              To the extent Austin’s Petition may be read as alleging a substantive
constitutional property right deprivation in this Court’s original jurisdiction, we note
that “while prisoners obviously surrender a great many rights benefitting society at
large, they remain entitled to possess undisturbed the property to which they are
permitted in their confined setting, subject to the appropriate rules of the penal
institution.” Whitaker v. Wetzel, 170 A.3d 568, 574 (Pa. Cmwlth. 2017). However,


       5
          Pursuant to Commonwealth Court Internal Operating Procedure Section 414(a), 210 Pa.
Code § 69.414(a), unreported panel decisions of this Court, issued after January 15, 2008, may be
cited for their persuasive value.
                                               5
as noted above, even where an inmate asserts a constitutional violation, if the facts
as pleaded in the petition reflect that the true goal of seeking this Court’s review is
to relitigate a grievance, the matter will lie beyond this Court’s jurisdiction for the
reasons discussed above. Pelzer, slip op. at 6, 2016 WL 4263936, at *3.
               Here, as noted, Austin specifies at the outset of the Petition that he is
appealing a specific grievance (#831647), which was found frivolous by Lieutenant
Dailey (Dailey), who appears to have been the officer assigned to conduct an initial
review of and response to the grievance, and Capozza, the facility superintendent
who would have reviewed the grievance on Austin’s appeal after it was denied by
Dailey.6 Petition at 1. Austin also asserts that Dailey and Capozza erred in
concluding that Austin had signed his DC-153 property receipt prior to being
transferred to SCI-Chester and that Capozza “minimized” Dailey’s alleged violation
of his grievance “response” obligations as set forth in the Department’s policy. Id.
In his brief, Austin does allege due process violations, but does so in the context of
the grievance process: “The evidence shows that [Austin] had property that was
taken. [T]hough the grievance procedure did allow him to contend this deprivation,
it did not remedy the deprivation.” Id. at 2.
               Based on our review of the Petition, we conclude that Austin’s
allegation of substantive due process violations of his property rights does not
amount to an independent constitutional claim in this Court’s original jurisdiction.
Rather, Austin’s Petition asks this Court to review the outcome of his grievance,




      6
          DC-ADM 804 at 1-7, 2-1.
                                            6
which as noted above is beyond the scope of this Court’s jurisdiction.7, 8 Pelzer, slip
op. at 6, 2016 WL 4263936, at *3.                 We therefore sustain the Department’s
preliminary objection asserting this Court’s lack of jurisdiction over Austin’s
Petition.


                                        III. Conclusion
               For the foregoing reasons, we sustain the Department’s preliminary
objection asserting that this Court lacks jurisdiction to review Austin’s Petition
sounding in allegations concerning his unsuccessful grievance. The Petition is
dismissed.




                                              __________________________________
                                              CHRISTINE FIZZANO CANNON, Judge



       7
         In light of our conclusion that we lack subject matter jurisdiction to consider the merits
of Austin’s Petition, the Department’s second preliminary objection asserting that the grievance
procedure provided Austin with sufficient post-deprivation procedural due process is dismissed as
moot. We note, however, that Austin’s Petition does not claim either that the grievance process is
unconstitutional or that it was not followed by SCI personnel. Petition at 1-2.
       8
          To the extent Austin’s Petition may be read as asserting an independent tort claim in this
Court’s original jurisdiction for conversion by Department personnel of his personal property, it
fails to do so. As Austin is a pro se litigant, we may adopt a liberal construction when analyzing
his Petition. See Mueller v. Pa. State Police Headquarters, 532 A.2d 900, 902 (Pa. Cmwlth. 1987).
However, we are not empowered to give a pro se litigant “any particular advantage because of his
lack of knowledge of the law.” Id. “In short, an uncounseled litigant cannot expect the court to
act as his attorney.” Young v. Est. of Young, 138 A.3d 78, 87 (Pa. Cmwlth. 2016) (citing Smathers
v. Smathers, 670 A.2d 1159 (Pa. Super. 1996)). Although Austin’s Petition asks in its prayer for
relief for this Court to order return of his property as well as an award of money damages, we read
this within the context of the rest of his Petition, which sounds more reasonably in allegations
arising from his unsuccessful grievance than allegations arising in tort.

                                                 7
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Joseph Austin,                           :
                    Petitioner           :
                                         :
             v.                          :
                                         :
Pennsylvania Department                  :
of Corrections,                          :   No. 650 M.D. 2020
                 Respondent              :


                                    ORDER


             AND NOW, this 1st day of September, 2022, we sustain the first
preliminary objection of the Pennsylvania Department of Corrections (Department)
asserting that this Court lacks jurisdiction to review Petitioner Joseph Austin’s
(Austin) Petition for Review (Petition). We dismiss as moot the Department’s
second preliminary objection asserting that Austin failed to state a claim as to any
due process violations, and Austin’s Motion for Pre-Complaint Discovery. The
Petition is dismissed.




                                      __________________________________
                                      CHRISTINE FIZZANO CANNON, Judge